DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
 Allowable Subject Matter
Claims 1-3, 5-10 and 12-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows: 
Baek [US 2019/0181897] discloses transmit two preamble signals from the transmission antenna of one terminal to the reception antenna thereof, to estimate third-order nonlinear distortion, which distorts a self-interference signal, based on a transmission signal and a reception signal for each of the two preamble signals, to update the reception signal by eliminating the third-order nonlinear distortion therefrom, to re-estimate the third-order nonlinear distortion based on the updated reception signal, and to estimate the self-interference signal based on the final third-order nonlinear distortion, which is acquired by repeatedly re-estimating the third-order nonlinear distortion as many times as a preset number of iterations.
Tu [US 2016/0072590] discloses the methods and apparatuses for canceling nonlinear interference during concurrent communication of multi-technology wireless communication devices. Nonlinear interference may be estimated using a multilayer perceptron neural network with Hammerstein structure by dividing an aggressor signal into real and imaginary components, augmenting the components by weight factors, executing a linear combination of the augmented components, and executing a nonlinear sigmoid function for the combined components at a hidden layer of multilayer perceptron neural network to produce a hidden layer output signal. At an output layer, hidden layer output signals may be augmented by weight factors, and the augmented hidden layer output signals may be linearly combined to produce real and imaginary components of an estimated jammer signal. A linear filter function may be executed for the components of the jammer signal, and to produce a nonlinear interference estimate used to cancel the nonlinear interference of a victim signal.
As claims 1 and 8, None of these references, taken alone or in any reasonable combination, teach a method and apparatus comprising generating input data for estimating a nonlinear component of the self-interference signal based on a digital transmission signal associated with the self-interference signal and the channel
estimation information, the input data representing a linear component for each path of the self-interference signal; and estimating the nonlinear component of the self-interference signal with a preset neural network-based self-interference signal cancelation technique, using the digital transmission signal and the input data as inputs by a pre-trained fully connected multilayer perceptron (FC-MLP) module including an output layer, wherein the output layer includes 2 nodes, which output a real part value and an imaginary part value, respectively, of the nonlinear component of the self-interference signal, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414